                                          Case 5:17-cv-07370-LHK Document 105 Filed 08/28/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     RAY DELGADO,                                      Case No. 17-CV-07370-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                        JUDGMENT
                                  14              v.

                                  15     MARKETSOURCE, INC.,
                                  16                     Defendant.

                                  17

                                  18           On August 28, 2019, the Court granted Plaintiff’s motion for approval of the second

                                  19   amended settlement. ECF No. 104. Accordingly, the Clerk shall enter judgment. The Clerk shall

                                  20   close the file.

                                  21   IT IS SO ORDERED.

                                  22   Dated: August 28, 2019

                                  23                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28                                                   1
                                       Case No. 17-CV-07370-LHK
                                       JUDGMENT
